             Case 4:20-cv-04887-JSW Document 105 Filed 11/05/20 Page 1 of 4




     JEFFREY BOSSERT CLARK
 1
     Acting Assistant Attorney General
 2
     WILLIAM C. PEACHEY
 3   Director
 4
     GLENN M. GIRDHARRY
 5   Assistant Director
 6   AARON S. GOLDSMITH
 7   Senior Litigation Counsel

 8   JOSHUA S. PRESS
     Trial Attorney
 9
            United States Department of Justice
10          Civil Division
            Office of Immigration Litigation
11          District Court Section
12          P.O. Box 868, Ben Franklin Station
            Washington, DC 20044
13          Telephone: (202) 305-0106
            Facsimile: (202) 305-7000
14          e-Mail: joshua.press@usdoj.gov
15   Attorneys for Defendants
16
                             UNITED STATES DISTRICT COURT
17                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                  OAKLAND DIVISION
18
19
20    NATIONAL ASSOCIATION
      OF MANUFACTURERS, et al.,                   Case No. 4:20-cv-4887-JSW
21
                        Plaintiffs,
22                                                CONSENT MOTION
             v.                                   REQUESTING A STAY OF
23                                                PROCEEDINGS PENDING
      UNITED STATES DEPARTMENT                    APPEAL
24
      OF HOMELAND SECURITY, et al.,
25                                                Judge: Hon. Jeffrey S. White
                        Defendants.
26
27
28                                                       Department of Justice, Civil Division
     CONSENT MOTION TO STAY                                Office of Immigration Litigation
     Nat’l Ass’n of Mfrs. v. DHS                            P.O. Box 868 Ben Franklin Stn.
     Case No. 4:20-cv-4887-JSW                                Washington, D.C. 20044
                                                                     (202) 305-0106
              Case 4:20-cv-04887-JSW Document 105 Filed 11/05/20 Page 2 of 4




 1          Defendants respectfully move the Court to vacate the scheduling order and stay
 2   proceedings in this action while the parties pursue an expedited appeal to the Ninth Circuit of this
 3   Court’s granting of Plaintiffs’ motion for a preliminary injunction remains pending. See Nat’l
 4   Ass’n of Mfrs. v. DHS, Appeal No. 20-17132 (9th Cir.). In support of this unopposed motion,
 5   Defendants state as follows:
 6          1.      Plaintiffs filed their Complaint on July 21, 2020, see ECF No. 1, and moved for a
 7   preliminary injunction ten days later, see ECF No. 31.
 8          2.      This Court granted Plaintiffs’ motion for a preliminary injunction on October 1,
 9   2020. See ECF No. 87.
10          3.      The Defendants filed a notice of appeal to that order earlier today. See ECF No.
11   93.
12          4.      The parties are still discussing setting an expedited briefing schedule before the
13   Ninth Circuit, and their counsel have agreed to stay litigation in this Court to avoid inefficiency
14   and delay of both the parties’ and this Court’s resources.
15          5.      This approach promotes “judicial economy” and should “avoid the confusion and
16   inefficiency that would inevitably result if two courts at the same time handled the same issues in
17   the same case.” United States v. Rodriguez-Rosado, 909 F.3d 472, 477–78 (1st Cir. 2018) (citing
18   In re Padilla, 222 F.3d 1184, 1190 (9th Cir. 2000)); see also United States v. Rodgers, 101 F.3d
19   247, 251 (2d Cir. 1996).
20          6.      This approach applies here because Defendants intend to move to dismiss
21   Plaintiffs’ Complaint, but ruling on that intended motion would necessarily require the Court to
22   consider issues—such as the likelihood of success on the merits—that will be litigated as part of
23   the currently pending appeal.
24          7.      Rather than unnecessarily expend the parties’ or this Court’s resources on a
25   potentially premature motion to dismiss, Defendants request that the Court stay this case until
26   after the Ninth Circuit’s mandate issues in the appeal to the Ninth Circuit.
27
28                                                                     Department of Justice, Civil Division
     CONSENT MOTION TO STAY                                              Office of Immigration Litigation
     Nat’l Ass’n of Mfrs. v. DHS                 1                        P.O. Box 868 Ben Franklin Stn.
     Case No. 4:20-cv-4887-JSW                                              Washington, D.C. 20044
                                                                                    (202) 305-0106
                Case 4:20-cv-04887-JSW Document 105 Filed 11/05/20 Page 3 of 4




 1          8.      On October 29, 2020, counsel for Defendants contacted counsel for Plaintiffs to
 2   discuss this issue. The parties wish to resolve this matter expeditiously. Plaintiffs’ counsel
 3   indicates that they do not oppose the instant request, but they express the view that a stay will not
 4   impact the Court’s ability to take any actions it seems appropriate regarding clarification or
 5   enforcement of the preliminary injunction that the Court issued. The parties have already agreed
 6   to an expedited briefing schedule before the Ninth Circuit.
 7          9.      Defendants therefore submit that this stay request is not for the purpose of undue
 8   delay, will not prejudice the Plaintiffs, and that as articulated above, good cause exists for the
 9   request.
10          Accordingly, Defendants request the Court to vacate the scheduling order previously
11   entered and stay this case until after the Ninth Circuit’s mandate issues in the appeal of this
12   Court’s granting of Plaintiffs’ motion for a preliminary injunction.
13   Dated: November 5, 2020                          Respectfully submitted,
14
                                                      JEFFREY BOSSERT CLARK
15                                                    Acting Assistant Attorney General

16                                                    WILLIAM C. PEACHEY
                                                      Director
17
18                                                    GLENN M. GIRDHARRY
                                                      Assistant Director
19
20                                                    AARON S. GOLDSMITH
                                                      Senior Litigation Counsel
21
                                                      /s/ Joshua S. Press
22                                                    JOSHUA S. PRESS
23                                                    Trial Attorneys
                                                      United States Department of Justice
24                                                    Civil Division
                                                      P.O. Box 868, Ben Franklin Station
25                                                    Washington, DC 20044
26                                                    Phone: (202) 305-0106
                                                      joshua.press@usdoj.gov
27
                                                      Attorneys for Defendants
28                                                                      Department of Justice, Civil Division
     CONSENT MOTION TO STAY                                               Office of Immigration Litigation
     Nat’l Ass’n of Mfrs. v. DHS                  2                        P.O. Box 868 Ben Franklin Stn.
     Case No. 4:20-cv-4887-JSW                                               Washington, D.C. 20044
                                                                                    (202) 305-0106
             Case 4:20-cv-04887-JSW Document 105 Filed 11/05/20 Page 4 of 4




                                    CERTIFICATE OF SERVICE
 1
 2          I hereby certify that on November 5, 2020, I electronically transmitted the foregoing

 3   document to the Clerk’s Office using the U.S. District Court for the Northern District of
 4
     California’s Electronic Document Filing System (ECF), which will serve a copy of this document
 5
     upon all counsel of record.
 6
 7                                             By: /s/ Joshua S. Press
 8                                                 JOSHUA S. PRESS
                                                   Trial Attorney
 9                                                 United States Department of Justice
                                                   Civil Division
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
